          IN THE UNITED STATES DISTRICT COURT

         FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                     CV41d              £3
                                       CASE NO



                          GENERAL ORDER


     Federal Rule of Civil Procedure 26(f) requires the parties to confer,

develop a proposed discovery plan, and submit a reporl to this Court.
Subsequent to the filing ofthe report,a Scheduling Order must be entered

pursuant to Fed. R. Civ.P.16(b). Therefore,by the eor/ier of60 days after

any defendant has been served with the complaint or 45 days after any

defendant has appeared,the parties shall confer as provided in Rule 26(f).

See L.R. 26.1(a). Within 14 days after the required conference held

pursuant to Rule 26(f), the parties shall submit to the Court a written

report conforming to the language and format of the Rule 26(f) Report

attached to this Order. L.R. 26.1(b);see Appendix ofForms to Ijocal Rules.

     Except in unusually protracted or complex cases, the parties will be

expected to adhere to the foUowing deadlines and limitations:
